Case 3:19-cv-01671-BR   Document 31-14   Filed 10/21/19   Page 1 of 2




                        EXHIBIT SA
   Case 3:19-cv-01671-BR         Document 31-14   Filed 10/21/19   Page 2 of 2

    18:18

                 ·,     Thomas Rolin
(2      '   ·,        · 0uvot817K£ one; 15:21
                                                                   O<J
  Just spoke to Wisdom                    05:33

   They have told me to stay out of this -
   will only deal via legal channels and that
   DBS should discuss with 24 vision as
;_ wisdom has not contract with DBS 05,34                            J
            Have they withdrawn the vessel from 24
            vision?                          05:34 ../✓


  And furthermore - wisdom has just fixed
  the vessel elsewhere                05:35

  I assume so               05:35


            Pis tell them not to do this because the
            vessel is already committed        05:35 ../✓


  Again I have been asked to stay out of
  this and leave to the legal         05:35


                                                  And fixed          05:35 ../✓


  He said already done                   05:35


            How is it possible since the vessel was
            withdrawn only last night ?        05:36 ../✓                         ~I
